  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 1 of 10 PageID #:2348




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                          )       No. 14 CR 38
                                          )
                v.                        )       Hon. Ronald A. Guzman
                                          )
AUBREY BURKS,                             )
                                          )

   DEFENDANT’S OBJECTIONS TO THE PRESENTENCE INVESTIGATION
                           REPORT


   Defendant AUBREY BURKS, by and through his attorney, Quinn A. Michaelis,

submits the following objections to the presentence investigation report.


   I.      Calculation of the Offense Level

                A. COUNT 1

           a.    Calculation of the base offense level for Count 1.


        The PSR calculates Mr. Burks’ offense level as 22, because the offense

involved a semiautomatic firearm capable of accepting a large capacity magazine,

and because the defendant committed the instant offense subsequent to sustaining

a felony conviction for a serious drug offense, namely Case no. 10C66020401. PSR

at 41. The previous case on which the offense level is based was a 2010 conviction

for Manufacture/Delivery of Cannabis. Under U.S.S.G. §2K2.1 application note 10,

only convictions that receive criminal history points under §4A1.1(a),(b), or (c)

should be used for determining the proper base offense level. Pursuant to the

criminal history calculation rules, Under U.S.S.G. §4A1.2(j), expunged convictions

                                              1
    Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 2 of 10 PageID #:2349




“are not counted, but may be considered under §4A1.3 (departures based on

inadequacy of Criminal History Category (Policy Statement)). U.S.S.G. §4A1.2(j).

As of today, Mr. Burks’ convictions for the manufacture and delivery of cannabis is

still countable for purposes of both his criminal history calculation and his offense

level.

         On May 26, 2019, House Bill 1436 was signed into law, legalizing the

recreational use of marijuana, beginning January 1, 2019. The law also contains

provisions for automatic expungements and pardons of minor cannabis offenses

(defined as the possession or manufacture, delivery, or possession with intent to

deliver of not more than 30 grams of a substance containing cannabis. 20 ILCs

2630/5.2(a)(1)(G-5)) subject to the following conditions:


            (ii) the conviction…did not include a penalty enhancement under Section
            7 of the Cannabis Control Act1; and
            (iii) the conviction…is not associated with an arrest, conviction or other
            disposition for a violent crime as defined in subsection (c) of Section 3 of
            the Right of Crime Victims and Witness Act2.



1
  Pursuant to 720 ILCS 550/7 (The Cannabis Control Act), any person who is at least 18 years of
age who…deliver[s] cannabis to a person under 18 years of age who is at least 3 years his junior
may be sentenced to imprisonment for a term of up to twice the maximum term otherwise
authorized by Section 5.
2
  Pursuant to 725 ILCS 120/3(c): “’Violent Crime’ means: (1) any felony in which force or threat
of force was used against the victim; (2) any offense involving sexual exploitation, sexual
conduct, or sexual penetration; (3) a violation of 11-20.1 [child pornography], 11.20.1B, 11-20.3,
11-23[posting of identifying or graphic information on a pornographic internet site or possessing
graphic information with pornographic material], or 11-23.5 [non-consensual dissemination of
private sexual images] of the Criminal Code of 1961 or the Criminal Code of 2012; (4) domestic
battery or stalking; (5) violation of section 9-3 of the criminal code of 1961 or the Criminal Code
of 20102 [approaching, contacting, residing with, or communicating with a child within certain
places by child sex offenders prohibited], or 11-501 of the Illinois Vehicle Code, or a similar
provision of a local ordinance [driving under the influence of alcohol or other drug(s) etc.], if the
crime violation resulted in personal injury or death.”
                                                 2
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 3 of 10 PageID #:2350




      The driving force behind the automatic expungement and pardon provisions

of the legalization bill was to rectify the past failures of the war on drugs and its

disproportionate impact on communities of color. Under the new law, expungement

of convictions under 30 grams of marijuana are automatic, while convictions for

amounts between 30 grams and 500 grams are discretionary.

      Mr. Burks’ qualifying conviction under U.S.S.G. §2K2.1(a)(3) is from 2010

conviction for manufacture/delivery of cannabis, in violation of 720 ILCS 550/5(c),

which criminalizes the manufacture or delivery of between 10 and 30 grams of

cannabis. This offense will be automatically expunged after House Bill 1436 goes

into effect on January 1, 2020. As such, because this offense will no longer be

countable for criminal history purposes once it is expunged, it will also no longer

qualify as a controlled substance offense for purposes of calculating the offense level

under U.S.S.G. §2k2.1(a)(3). The proper base offense level will therefore be 20,

pursuant to U.S.S.G. §2K2.1(a)(4)(B), because the offense involved a semiautomatic

firearm capable of accepting a large capacity magazine.


          b. Enhancement for number of guns.


      The PSR enhances Mr. Burks’ sentence under Count 1 by six levels pursuant

to U.S.S.G. §2k2.1(b)(1)(C) because the offense involved between 25 and 99

firearms. (PSR at 42). According to the Offense Conduct section of the PSR, the

defendant is specifically responsible for the following firearms:

 ¶     Date                     Event                            Gun type
 17 12/2/2013       Stolen gun safe                   .44 Super Red Hawk revolver*


                                            3
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 4 of 10 PageID #:2351




 18 Approx.         Stolen guns used to purchase    .380 Bryco pistol
    12/2013         heroin
 18 12/21/2013      Guns stolen from Charles        .45 pistol with grim reaper grip
                    Hudgel                          pistol
                                                    9mm Hi-point rifle
 19 9/2014          Purchase from gun show          9mm Smith and Wesson pistol
 21 1/30/2014       Guns found pursuant to          .45 Master Piece Arms pistol
                    search of Harvey Illinois       .44 Taurus revolver
                    residence                       7.62 Wasir rifle
                                                    9mm Hi-Point 995 rifle
                                                    410-gauge Izhmash Saiga
                                                    shotgun
 22 1/2014          Traded for heroin with Daniel   .25 Phoenix Arms pistol
                    Murphy (admitted to in          9mm Ruger pistol
                    Daniel Murphy’s plea
                    agreement)
 22 2/2014          Traded for heroin with Daniel   .45 Hi-Point Semi-Auto rifle
                    Murphy (admitted to in
                    Daniel Murphy’s plea
                    agreement)
 23 Early           Traded for heroin and           .44 Ruger Super Blackhawk
    4/2014          forgiveness of drug debt owed   revolver
                    from Daniel Murphy              .357 Ruger revolver
                    (admitted to in Daniel          Rifle
                    Murphy’s plea agreement)        Rifle


                    TOTAL GUNS:                     17

      Pursuant to U.S.S.G. §2K2.1(b)(1)(B), because the offense involved between 8

and 24 firearms, the offense level is enhanced only by four levels.


          c.   Stolen firearms enhancement


      Mr. Burks further objects to the application of the 2-level enhancement under

U.S.S.G. §2K2.1(b)(4)(A). Pursuant to application note 8, for stolen firearm

offenses, (Mr. Burks plead guilty to Count 1, conspiracy to sell firearms without a

license and possession of stolen firearms), the stolen firearm enhancement is not


                                          4
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 5 of 10 PageID #:2352




applied because the base offense level takes into account that the firearm or

ammunition was stolen.


          d. Resulting adjusted offense level for count 1:


The resulting offense level for count one is therefore:
      Base offense level:                  20
      8-24 firearms                       +4
      Firearms trafficking                +4
      Connection to another
               Felony offense             +4
      Manager/supervisor
               Role                       +3
      --------------------------------------------------
                        Total:            35

B. COUNT 2


      a. Base offense level for Count 2.


      The PSR determines that the base offense level for Count 2, an offense

involving 400 grams of heroin, but less than 700 grams of heroin, is 26. The offense

is then increased by 2 levels pursuant to U.S.S.G. §2D1.1, because the firearm was

possessed in connection with this offense.


      b. Objection to enhancement for maintaining a premises for purpose of
         manufacturing or distributing a controlled substance.
      The PSR assigns two levels under count to pursuant to U.S.S.G. §

2D1.1(b)(12) because “the defendant maintained a premises for the purpose of

manufacturing and delivering a controlled substance.” (PSR at 54). According to

the PSR, “the defendant and his co-conspirators used Individual B’s apartment to

package narcotics, and from which to sell said narcotics. Further, the defendant

                                             5
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 6 of 10 PageID #:2353




controlled who gained entry to the property by “wanding” customers, having

surveillance cameras, and setting up a barrier.”

Under 2D1.1 application note 28,

              Among the factors the court should consider in determining whether
      the defendant "maintained" the premises are (A) whether the defendant held
      a possessory interest in (e.g., owned or rented) the premises and (B) the
      extent to which the defendant controlled access to, or activities at, the
      premises.
             Manufacturing or distributing a controlled substance need not be the
      sole purpose for which the premises was maintained, but must be one of the
      defendant's primary or principal uses for the premises, rather than one of the
      defendant's incidental or collateral uses for the premises. In making this
      determination, the court should consider how frequently the premises was
      used by the defendant for manufacturing or distributing a controlled
      substance and how frequently the premises was used by the defendant for
      lawful purposes.

      According to one of the individuals interviewed during the investigation of

this case, co-defendant Kevin Jackson moved his operation to an apartment on the

corner of Windsor and Columbia Streets. This individual indicated that it was

Jackson who had installed video cameras, and that it was Jackson who also

installed the board at the entryway of the apartment to prevent the door from being

kicked in. This individual identifies Mr. Burks only as a person working out of the

apartment controlled by Kevin Jackson. Furthermore, according to Kevin Jackson’s

plea agreement, Kevin Jackson admitted that he set up the security cameras at one

of the apartments used to distribute heroin.

      A second individual, who allowed the defendants to distribute heroin from

her apartment in the “flats,” said that “Ray” (AKA Kevin Jackson) approached her

about using her apartment for distribution. That individual further stated that


                                          6
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 7 of 10 PageID #:2354




although Mr. Burks lived in the apartment while the defendants distributed heroin

from that location, it was “Ray” who arrived every morning to wake Mr. Burks, and

then the defendants would begin their distribution activities.


   II.        OBJECTIONS TO CRIMINAL HISTORY CALCULATIONS

         a.   Objections Based on the Cannabis Convictions that will be Expunged


   Mr. Burks objects to the assessment of one criminal history point for his 2010

conviction for the manufacture and delivery of cannabis (PSR at 70). As discussed

further above, this conviction arose from a violation of 720 ILCS 550/5(c), which will

be automatically expunged at some point after January 1, 2020.


         An additional one point was assessed for his 2012 conviction for the

possession of cannabis, in violation of 720 ILCS 50/4 (PSR at 72), criminalizing the

possession of not more than 10 grams of cannabis. This conviction will also be

automatically expunged under the cannabis legalization law taking effect January

1, 2020.


         b.   Objection to Inclusion of Conviction for Visiting a Common Nuisance.


         Mr. Burks further objects to the inclusion of two criminal history points for

his 2012 conviction for visiting a common nuisance. (PSR at 73). Under U.S.S.G.

§4A1.2(c)(2), certain “prior offenses and offenses similar to them, by whatever name

they are known, are never counted.” Among the list of excluded offenses is loitering.

Id. In United States v. Lock, 466 F.3d 594 (7th Cir. 2006), the Seventh Circuit

determined what types of offenses may be included under the definition of


                                             7
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 8 of 10 PageID #:2355




“loitering” and thus excluded from counting for criminal history purposes. The

Court analyzed Milwaukee’s Loitering-Illegal Drug Activity offense, which

criminalized loitering with an intent to engage in illegal drug activity. Id. at 596.

First attempting to define loitering, the Court looked to the Black’s Law Dictionary

definition of loitering which defines loitering as “remaining ‘in a certain place… for

no apparent reason.” Id. at 598. The Court next turned to the Model Penal Code’s

definition, which “refers to behavior that is ‘not usual for law abiding individuals.”

Id. Relying on City of Chicago v. Morales, 527 U.S. 41 (1999), the Court held that

loitering laws that specify an unlawful purpose are still primarily concerned with

prohibiting loitering, and should therefore be excluded from criminal history scores.

Id. at 602.

      Mr. Burks plead guilty to visiting a common nuisance, in violation of IC 35-

48-4-13(a), defined as “a person who knowingly or intentionally visits a building,

structure, vehicle, or other place that is used by any person to unlawfully use a

controlled substance commits visit a common nuisance.” Under the plain language

of the Indiana statute, it does not appear that to be found guilty, an individual has

to visit a “drug house” for the purpose of using a controlled substance himself,

simply that he visit the building where any person is unlawfully using a controlled

substance. In fact, as further clarified in the PSR, one can be charged with this

offense simply be being “located in a ‘drug house’ at the time it is raided.” (PSR at

73). This offense clearly falls within the Model Penal Code’s definition of loitering,

that is remaining in a place to engage in activity that is not usual for law-abiding



                                           8
  Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 9 of 10 PageID #:2356




citizens. As such, this offense is similar to the Milwaukee loitering-illegal drug

activity offense that was specifically excluded from counting for criminal history

purposes under United States v. Lock.

          According to the PSR at 80, Mr. Burks committed the instant offense while

under a criminal justice sentence, namely the visiting a common nuisance charge

discussed above. Pursuant to U.S.S.G. § 4A1.1, application note 4, for the purposes

of implying the enhancement under §4A1.1(d), “a ‘criminal justice sentence’ means a

sentence countable under §4A1.2.” As discussed above, because the conviction for

visiting a common nuisance is not a countable offense, the two additional points

assessed under §4A1.1(d) should not be included in Mr. Burks’ criminal history

calculation.


          c. Criminal History Calculation


          In total, Mr. Burks criminal history score is three, placing him in Criminal

History Category II.


   III.      The Sentencing Range.


   Based on the adjusted offense level for Count 1, with a three-level reduction for

acceptance of responsibility, the total offense level of 32, and a criminal history

category of II, the recommended guideline range is 135-168 months imprisonment.




                                             9
 Case: 1:14-cr-00384 Document #: 390 Filed: 09/16/19 Page 10 of 10 PageID #:2357




   WHEREFORE, for the foregoing reasons, AUBREY BURKS respectfully

requests that this Court find a sentencing range of 135-168 months based on the

above-mentioned objections and arguments.




Respectfully submitted,

s/Quinn A. Michaelis
__________________________
Quinn A. Michaelis
Attorney for AUBREY BURKS

73 W. Monroe, Suite 106
Chicago, IL 60603
(312)714-6920



                                Certificate of Service


       The undersigned attorney certifies that she caused a true and correct copy of
the attached OBJECTIONS TO THE PRESENTENCE REPORT to be served upon
the government by electronically serving it through the CM/ECF system on
September 16, 2019




s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for AUBREY BURKS
73 W. Monroe #106
Chicago, Illinois 60601
(312)714-6920




                                         10
